  

Cased09.06,00195-GBD Document 1048 Filed 12/01/20 Page 1 of 1

can

 

5

1
R
&

:

SHER TREMONTE LLP
i

 

December 1, 2020

 

 

BY ECF SO ORDERE
D

The Honorable George B. Daniels ' Dic O1 >
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

   

Re: United States v. Rudy Santana, 09 Cr. 195 (GBD}™

Dear Judge Daniels:

I write on behalf of our client, Rudy Santana, to request an adjournment of the
violation of supervised release hearing scheduled for tomorrow, December 2, 2020, to
afford the defense and the government additional time to discuss a potential resolution of
this matter. The government consents to the requested adjournment.

Sincerely,

/s/
Michael Tremonte

cc: All counsel (via ECF)

YORK NY TOOGQs

PP PAX EA AOR ASS

 
 

 
